Appeal Reinstated and Order filed May 30, 2012.




                                            In The

                            Fourteenth Court of Appeals
                                        ____________

                                     NO. 14-11-00039-CV
                                      ______________

MELANIE DORSETT, AS EXECUTRIX OF MELANIE FOSTER'S ESTATE, Appellant

                                              V.

          HISPANIC HOUSING AND EDUCATION CORPORATION, Appellee


                            On Appeal from the 189th District Court
                                    Harris County, Texas
                              Trial Court Cause No. 2008-31769


                              ABATEMENT               ORDER

       On September 29, 2011, this court abated this appeal on appellee's motion pending the
Texas Supreme Court’s ruling on their motion to stay and petition for writ of mandamus. The
Texas Supreme Court disposed of both on November 4, 2011. The parties failed to advise this
court of the disposition.

       The appeal is reinstated. Appellee is ordered to file a brief in this appeal on or before
June 29, 2012.

                                         PER CURIAM